Citation Nr: 1741377	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-23 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an effective date before March 27, 2007, for the grant of service connection for a back disability.

3.  Entitlement to a rating in excess of 10 percent for a back disability.

4.  Entitlement to a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the VA RO.  An August 2008 rating decision denied the claim of entitlement to a TDIU.  A September 2010 rating decision denied the claim of entitlement to service connection for a neck disability.  

In July 2014, the Board remanded the issue of entitlement to a back disability, and a March 2016 rating decision granted service connection for this disability.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for a back disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal of the claim for service connection for a neck disability was previously before the Board in July 2014, when it remanded the Veteran's claim as intertwined with the then-pending claim for service connection for a back disability.  The Board finds that its remand instructions have been substantially complied with, and it will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to an effective date before March 27, 2007, for the grant of service connection for a back disability, entitlement to a rating in excess of 10 percent for a back disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's neck disability was not caused or aggravated by service-connected back disability.



CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in May 2010, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran received a VA examination in July 2016.  The Board finds that the July 2016 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, in an August 1974 Report of Medical Examination (a service treatment record), the Veteran's neck and spine were noted to be normal.  The Veteran's service treatment records do not otherwise contain any complaints of, or treatment for, symptoms relating to a neck disability.  Furthermore, the Veteran does not allege that he received treatment in-service for such a disability.

Following service, in June 1997, the Veteran complained of pain in his neck and left arm that had persisted for at least one year.  The Veteran was diagnosed with cervical spondylosis with a radicular myelopathic process.  The Veteran underwent a surgical fusion of the cervical discs at C4-C5.  In April 2005, the Veteran indicated that three years before his 1996 cervical fusion surgery, he experienced a fall, after which time he experienced significant hand numbness.  The clinician indicated that the Veteran experienced cervical myelopathy after his 1993 fall.  

The Veteran filed his claim of entitlement to service connection in March 2009, at which time the Veteran indicated that his in-service back injury led to his neck operation.  In September 2009, the Veteran indicated that his neck was "doing well" following his cervical fusion surgery until approximately 2000, when he started to notice upper extremity pain.  The Veteran indicated that he had developed low back pain that radiated to his left hip. 

The Veteran underwent a VA examination in July 2016, at which time the examiner diagnosed the Veteran with cervical disc disease and stenosis, status post-surgical decompression and fusion.  The Veteran stated that he began having posterior neck pain in 1996, at which time he experienced a sudden onset of neck pain after work.  The examiner opined that it was less likely than not that the Veteran's neck disability was related to his service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records showed no evidence of complaint, treatment for, diagnosis with, or injury to the neck.  The examiner further found that it was less likely than not that the Veteran's neck disability was secondary to his service-connected low back disability.  As a rationale for this opinion, the examiner noted that the orthopedic medical literature did not support a finding that a lumbar spine disability inducing a strain would lead to intrinsic conditions in the neck, including strain, sprain, disc degeneration, disc herniation, stenosis, or degenerative joint disease.  

Turning to an analysis of these facts, the evidence demonstrates that the Veteran has a current neck disability, and he is service-connected for a back disability.  With regard to a connection between the Veteran's service-connected back disability and his neck disability, the Board notes that no clinician has attributed the Veteran's neck disability to his service-connected back disability; indeed, the July 2016 examiner found that the Veteran's neck disability was not related to his service-connected back disability.  

To the extent that the Veteran believes that his neck disability is related to his back disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the Veteran's neck disability, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's neck disability is related to his back disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, because such evidence was provided by medical professionals and concerned the Veteran's orthopedic and nervous systems, something that is not readily perceivable by the use of a person's senses.  

Furthermore, the Board notes that before the Veteran's March 2009 claim for benefits, the Veteran, in April 2005, associated his neck pain with a fall that occurred three years before his 1997 surgical fusion, rather than to his back disability.  The Board has every reason to believe the Veteran's past accounts to clinicians regarding the nature of his neck disability, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain and were offered more contemporaneous in time to the first onset of symptoms.  The Veteran's more recent claims of a causal relationship between his service-connected back disability and his neck disability lack credibility, and the Board thus finds that the record does not support a finding that the Veteran's neck disability is related to his service-connected back disability.  

The Veteran has not claimed that his neck disability is directly related to service, and the Board cannot otherwise find that the evidence supports such a connection.  The Veteran's service treatment records are silent for treatment or complaints relating to his neck, and the Veteran's service separation examination was normal.  Furthermore, the Veteran has not identified an in-service event or injury that he believes gave rise to his claimed neck disability.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a neck disability.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disability is denied.  


REMAND

In March 2016, the RO granted the Veteran's claim of entitlement to service connection for a back disability and assigned a 10 percent rating effective March 27, 2007.  In May 2016, the Veteran submitted a statement disagreeing with the effective date of service connection and initial rating.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issues of entitlement to an effective date before March 27, 2007, for the grant of service connection for a back disability, and entitlement to a rating in excess of 10 percent for a back disability, to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the Board's remand of the issues of entitlement to an effective date before March 27, 2007, for the grant of service connection for a back disability, and entitlement to a rating in excess of 10 percent for a back disability.  A decision addressing the Veteran's claim of entitlement to a TDIU at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the issues of entitlement to an effective date before March 27, 2007, for the grant of service connection for a back disability, and entitlement to a rating in excess of 10 percent for a back disability.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  Readjudicate the claim of entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


